Execution Copy



 
THE READER’S DIGEST ASSOCIATION, INC.
 
Reader’s Digest Road
 
Pleasantville, NY 10570-7000
 
Todd C.
McCarty                                                                                 Telephone:  (914)
244-5175
Senior Vice
President                                                                                     
Fax:  (914) 244-7944
Global Human
Resources                                                                                       
todd_mccarty@rd.com
 
                                                                  August 17,
2009
 
Ms. Mary Berner
c/o The Reader’s Digest Association, Inc.
Reader’s Digest Road
Pleasantville, NY 10570-7000
 
You, Mary Berner, the Chief Executive Officer of The Reader’s Digest
Association, Inc. (the “Company”), will receive cash compensation from the
Company equal to $125,000 per month, payable pursuant to the Company’s normal
payroll procedures, for so long as you remain employed with the Company during
the Company’s Chapter 11 proceedings.  Capitalized terms not otherwise defined
herein shall be as defined under that certain Employment Agreement entered into
by and between you and the Company dated February 1, 2008 (the “Employment
Agreement”).
 
1)           If you are not offered continued employment following the effective
date of the Acceptable Plan (as such term is defined in the Restructuring
Support Agreement made and entered into on August 17, 2009 between the Company
and the other parties signatory thereto (the “RSA”)) (the “Effective Date”),
such that your employment with the Company terminates on such date, then the
following provisions will apply: (a) the Employment Agreement will be rejected
under the Acceptable Plan; (b) you will continue to be bound by the
non-solicitation covenant of Section 6(a)(ii) of your Employment Agreement
(except that you will be permitted to hire, without any delay, any employee of
the Company whose employment is terminated by the reorganized Company (whether
due to its failure to offer continued employment to such employee through the
rejection of his or her employment agreement in the Chapter 11 proceedings or
otherwise) and the nondisparagement covenant of Section 12 of your Employment
Agreement (which shall be deemed amended to cover the signatories of the RSA,
including their directors, employees and representatives), in each case
following your date of termination of employment with the Company for the
applicable periods provided for therein, as well as the non-disclosure covenant
in Section 7 of your Employment Agreement; (c) you will be relieved of any
obligation with respect to the non-competition covenant of Section 6(a)(i) of
your Employment Agreement and any other non-competition covenants in any other
agreement between you and the Company; (d) subject to your execution, without
revocation, of a Release of Claims in the form (as applicable) attached hereto
as Exhibit A-1, you will receive from the Company, in lieu of any other
severance payments that may otherwise be due to you, a one-time cash severance
payment, in the amount of $2.2 million (plus any Accrued Rights), on the 53rd
day after your separation from service with the Company (within the meaning of
Internal Revenue Code Section 409A); and (e) subject to its receipt of your
executed and irrevocable Release of Claims, the Company shall execute and
deliver to you a release of claims for your benefit in the form attached to this
letter agreement as Exhibit A-2.  For the avoidance of doubt, if your employment
is terminated by you or by the Company for any reason (other than at the
initiation of the signatories to the RSA) prior to the Effective Date, none of
the provisions contained in this Paragraph (1) shall apply, and this letter
agreement will become null and void on such date of termination.
 
 
1

--------------------------------------------------------------------------------


 
2)           If you are provided the opportunity to execute an amended
employment agreement with the Company and to have that agreement assumed by the
reorganized Company under the Acceptable Plan, to be effective on and after the
Effective Date (the “Amended Employment Agreement”), and such Amended Employment
Agreement: (a) is in the form and on the terms of your existing Employment
Agreement, except for the modifications outlined in this Paragraph 2 and in
Paragraph (3) below; (b) provides for a total annual rate of base cash
compensation (in lieu of any other base salary or guaranteed bonus amounts
provided under Section 3(a) of your Employment Agreement or otherwise) (“Base
Compensation”) payable to you by the Company of no less than $1.1 million; (c)
provides you, on an ongoing basis, with a seat on the board of the reorganized
Company; (d) provides you with the opportunity (in all cases in lieu of any
other annual or long-term cash incentive opportunities provided under Section
3(b) of your Employment Agreement), to participate in the “Pay for
Performance/Variable Comp Plan” and “Enterprise Value Maximization Plan
(EVMax),” as described in Exhibits B and C attached hereto, and to earn the
level of cash bonus compensation under each such plan as identified in the
attached Annex 1, and otherwise to participate in such annual cash bonus plan,
and at such level of annual cash bonus compensation, as the Company shall
implement in accordance with the provisions of Paragraph 4 below (except that if
the Effective Date has not occurred prior to June 15, 2010, the Company and you
will negotiate reasonably and in good faith regarding an annual bonus plan, and
annual cash bonus compensation opportunity, in respect of the Company’s fiscal
year beginning July 1, 2010); and (e) provides you with equity compensation
opportunities as provided in Paragraph (4) below; and you decline such
opportunity to execute the Amended Employment Agreement, upon any termination of
your employment by you or by the Company following such decline, you shall not
be entitled to the $2.2 million severance payment described above (or any other
severance payments or benefits, other than your Accrued Rights) from the
Company, but you shall continue to be bound by the covenants described in
Paragraph 1(b), above.
 
3)           For purposes of confirming the terms of your Amended Employment
Agreement, if assumed by the reorganized Company under the Acceptable Plan, in
addition to the modifications to your Employment Agreement identified in
Paragraph 1, clauses (b), (c), (d) and (e) above (and any provisions in your
Employment Agreement that are contrary to these clauses will be amended to be
consistent with such clauses), the Amended Employment Agreement will also
reflect the following changes to your current Employment Agreement: (1) all
references to Ripplewood Holdings L.L.C. or any of its representatives, and any
obligations relating to Ripplewood Holdings L.L.C. or any of its
representatives, shall be removed; (2) all references to any obligations of the
Company relating to equity-based awards (whether relating to the grant or
vesting of any such awards) or obligation by you to co-invest, shall be removed;
(3) the reorganized Company will be liable for any legal fees or expenses
incurred by you in connection with entering into this letter agreement,
modifying your Employment Agreement and/or entering into the Amended Employment
Agreement (including the review and negotiation of any other plans or agreements
relating to your bonus and equity compensation opportunities referenced in
Paragraphs 2 and 4 of this letter agreement), up to, in the aggregate,
$40,000.00 (to be reimbursed promptly upon remittance of documentation of such
fees and in no event later than the Short-Term Deferral Date), and otherwise the
provisions of Section 3(i) of your Employment Agreement shall apply to any
negotiation and modification to your Amended Employment Agreement (and any other
agreements documenting your equity arrangements with the Company) that occurs
following the conclusion of all negotiations and documentation of the
arrangements described in Paragraphs 2, 3 and 4 of this letter agreement; (4)
any references to an “Annual Bonus” shall refer to the applicable annual bonus
payable, and your “Annual Bonus opportunity” as used in Section 4(b)(iii)(D) of
the Employment Agreement shall refer to your applicable annual bonus
opportunity, in each case as set forth in Paragraph 2(d) above, as applicable;
(5) the severance calculation in Section 4(c)(i) of the Employment Agreement
will equal two times your Base Compensation as in effect at the applicable time;
and (6) the nondisparagement covenant of Section 12 of your Employment Agreement
will cover the signatories to the RSA, including their directors, employees and
representatives.  By executing this letter agreement, you acknowledge and agree
that (x) none of the modifications made to your current Employment Agreement as
described anywhere in this letter agreement constitute “Good Reason” as defined
in your Employment Agreement (or in the Amended Employment Agreement, as
applicable) and (y) upon execution, the Amended Employment Agreement will
replace your current Employment Agreement and supersedes any other agreements
(oral or written) between you and the Company.
 
 
2

--------------------------------------------------------------------------------


 
4)           Following any assumption by the reorganized Company of your Amended
Employment Agreement and the empanelment of the board of directors of the
reorganized Company (the “Board”), such Board and you shall promptly designate a
mutually acceptable, nationally recognized compensation consultant.  Such
compensation consultant shall analyze companies that are comparable to the
reorganized Company and your experience (including your performance with the
Company prior to the Effective Date) and market status, and recommend to the
Board and you both the annual cash bonus opportunity and structure to be made
available to you and an allocation and structure for equity compensation
opportunities to be made available to you out of the 7.5% equity pool described
in Exhibit A to the RSA.  If you agree with such consultant’s recommendation
with respect to, and/or you and the Board reach another agreement as to, your
annual cash bonus and equity compensation opportunities with the Company, such
opportunities shall be implemented by the Company.
 
5)           If you do not agree with the compensation consultant’s
recommendation, or if you and the Board do not reach another agreement, in
either case as described in Paragraph (4) above, you shall be entitled to
promptly resign without Good Reason (as defined in your Amended Employment
Agreement) from your positions with the Company and be relieved of any
obligations under the non-competition covenant of Section 6(a)(i) of your
Amended Employment Agreement and any other non-competition covenants in any
other agreement between you and the Company, but (a) you shall not receive the
$2.2 million severance payment (nor the release of claims) from the Company
described in Paragraph (1), clauses (d) and (e), above, and (b) you shall
continue to be bound by the covenants described in Paragraph 1(b), above and you
shall receive your Accrued Rights.
 
Any payments provided for in this letter agreement are intended to be made in
compliance with or be exempt from Internal Revenue Code Section 409A and shall
be interpreted accordingly.  This letter agreement and any dispute related
hereto will be governed by the laws of New York.
 
If the Acceptable Plan or such other Chapter 11 plan as may be acceptable to the
Required Consenting Lenders (as defined in the RSA) is confirmed, then the
Debtors (as defined in the RSA) shall assume the Amended Employment Agreement,
unless you are not offered continued employment as provided in Paragraph 1
above, in which case the provisions of such Paragraph 1 shall apply.
 
If the foregoing accurately describes your understanding and agreement with the
Company regarding the terms of your continued employment with the Company,
please sign where indicated below and return a signed copy of this letter
agreement to me by no later than 8:00 a.m. (EST) Monday, August 17, 2009.
 


 
[Signatures on next page.]
 



 
3

--------------------------------------------------------------------------------

 



 
[Signature Page to Mary Berner Letter Agreement]
 


 


Sincerely,


__/s/ Todd McCarty_____________Todd McCarty,
Senior Vice President
Global Human Resources
The Reader’s Digest Association, Inc.
 


 
Accepted and agreed by:
 
/s/ Mary Berner                               
Mary Berner
 
and
 


Acknowledged and consented to for purposes of the Restructuring Support
Agreement by,
JP Morgan Chase Bank, N.A., in its capacity as the Administrative Agent,
as such term is defined in the DIP Commitment Letter


 
By: /s/ Elizabeth Kelley______
Name:  Elizabeth Kelley
Title:     Managing Director
 


 

 
4

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
RELEASE OF CLAIMS
 
1.  
Release.  For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
herself, her heirs, executors, administrators and assigns, does hereby release
and forever discharge The Readers’ Digest Association, Inc., a Delaware
corporation (the “Company”), and its parents, subsidiaries, affiliates,
predecessors, successors, and/or assigns, and the Consenting Lenders (within the
meaning of that certain Restructuring Support Agreement made and entered into as
of August 17, 2009, solely with respect to their dealings with the Company and
the undersigned in connection therewith), past, present, and future, together
with its and their officers, directors, executives, agents, employees, and
employee benefits plans (and the trustees, administrators, fiduciaries and
insurers of such plans), past, present, and future (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, demands, rights,
damages, debts, accounts, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown (collectively, the “Claims”), which the undersigned now has, owns or
holds, or has at any time heretofore had, owned or held against any Released
Party, from the beginning of time to the date of the Executive’s execution of
this Release of Claims, including without limitation, any Claims arising out of
or in any way connected with the undersigned’s employment relationship with the
Company, its subsidiaries, predecessors or affiliated entities, or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including but not
limited to, the Family and Medical Leave Act of 1993, as amended (the “FMLA”),
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities. Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and all other Federal, state, or local statutes, regulations or laws;
provided, however, that nothing herein shall release the Company of its
obligations under that certain [for release to be signed if Paragraph 1 of
Letter Agreement is triggered: Letter Agreement, dated as of August 17, 2009,
between the Executive and the Company, as well as its obligations under Section
19 of that certain Employment Agreement, dated as of February 1, 2008] [for
release to be signed as Exhibit E of the Employment Agreement, absent Paragraph
1 of Letter Agreement being triggered: Employment Agreement, dated as of
February 1, 2008, between Executive and the Company (as the same may be amended
from time to time by written agreement of Executive and the Company, including,
as applicable pursuant to that certain Letter Agreement, dated as of August 17,
2009, between the Executive and the Company)]; provided, further, that Executive
does not waive any right to be provided a defense or to be indemnified that she
may have under any indemnification agreement or the Company’s Articles of
Incorporation or Bylaws or any directors and officers insurance arrangement.
Except as set forth in Section II below, the undersigned understands that, as a
result of executing this Release of Claims, she will not have the right to
assert that the Company or any other Released Party unlawfully terminated her
employment or violated any of her rights in connection with her employment or
otherwise.
 
The undersigned affirms that she is not presently party to any Claim, complaint
or action against any Released Party in any forum or form and that she knows of
no facts which may lead to any Claim, complaint or action being filed against
any Released Party in any forum by the undersigned or by any agency, group, etc.
The undersigned further affirms that she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which she may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to her from
the Company and its subsidiaries, except as specifically provided in this
Release of Claims. The undersigned furthermore affirms that she has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the FMLA. If any agency or court assumes
jurisdiction of any such Claim, complaint or action against any Released Party
on behalf of the undersigned, the undersigned hereby waives any right to
individual monetary or other relief.
 
The undersigned further declares and represents that she has carefully read and
fully understands the terms of this Release of Claims and that, through this
document, she is hereby advised to consult with an attorney prior to executing
this Release of Claims, that she may take up to and including 21 days from
receipt of this Release of Claims, to consider whether to sign this Release of
Claims, that she may revoke this Release of Claims within seven calendar days
after signing it by delivering to the Company written notification of revocation
(and that this Release of Claims shall not become effective or enforceable until
the expiration of such revocation period), and that she knowingly and
voluntarily, of her own free will, without any duress, being fully informed and
after due deliberate action, accepts the terms of and signs the same as her own
free act.

 
 
5

--------------------------------------------------------------------------------


 
 
2.  
Protected Rights.  The Company and the undersigned agree that nothing in this
Release of Claims is intended to or shall be construed to affect, limit or
otherwise interfere with any non-waivable right of the undersigned under any
Federal, state or local law, including the right to file a charge or participate
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC’) or to exercise any other right that cannot be waived under
applicable law. The undersigned is releasing, however, her right to any monetary
recovery or relief should the EEOC or any other agency pursue Claims on her
behalf. Further, should the EEOC or any other agency obtain monetary relief on
her behalf, the undersigned assigns to the Company all rights to such relief.

 
3.  
Third-Party Litigation.  The undersigned agrees to be available to the Company
and its affiliates on a reasonable basis in connection with any pending or
threatened claims, charges or litigation in which the Company or any of its
affiliates is now or may become involved, or any other claims or demands made
against or upon the Company or any of its affiliates, regardless of whether or
not the undersigned is a named defendant in any particular case.

 
4.  
Severability.  If any term or provision of this Release of Claims is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Release of Claims shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Release of Claims is not affected in any
manner materially adverse to any party.

 
5.  
GOVERNING LAW.  THIS RELEASE OF CLAIMS SHALL BE DEEMED TO BE MADE IN THE STATE
OF NEW YORK. AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 
Effective on the eighth calendar day following the date set forth below.
 
    THE READERS’ DIGEST ASSOCIATION, INC.,
 
 
by:





Name: _________________________________
Title:  _________________________________


EMPLOYEE,
_________________________________________________
Mary Berner


Date Signed:  ______________________________________ 

 
6

--------------------------------------------------------------------------------

 

Exhibit A-2
 
RELEASE OF CLAIMS


The Reader’s Digest Association, Inc. (“RDA”) hereby agrees, in consideration of
the covenants and agreements referred to in that certain letter agreement dated
August 17, 2009 by and between RDA and Mary Berner (“Ms. Berner”) and RDA (the
“Letter Agreement”) and other good and valuable consideration, the receipt and
sufficiency of which is hereby irrevocably acknowledged, that RDA hereby, fully
and completely forever releases Ms. Berner (hereinafter referred to as the
“Releasee”, which term includes all heirs, executors, administrators, estate
trustees, assigns and attorneys of Ms. Berner) from any and all causes of
action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialities, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which RDA or any of its agents, assignees, attorneys, successors, assigns, heirs
and executors ever had, now have or may have against the Releasee, in law,
admiralty or equity, whether known or unknown to RDA, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this Release is signed by RDA, provided that the foregoing shall not
include any claims to enforce RDA’s rights or the Releasee’s obligations under,
or with respect to, the Letter Agreement (or any exhibits referenced therein),
nor from any actions against Ms. Berner as a result of any criminal or willfully
fraudulent acts engaged in by Ms. Berner in connection with her duties to RDA.


RDA fully understands that this Release is a legally binding document and that
by signing this Release RDA is prevented from filing, commencing or maintaining
any action against any Releasee, other than to enforce RDA’s rights under the
Letter Agreement and the Release of Claims (within the meaning of the Letter
Agreement).


This Release is final and binding and may not be changed or modified, except by
written agreement by both of RDA and the Releasee.
 


 
Dated:
_____________________                                                                              THE
READER’S DIGEST ASSOCIATION, INC.
 
 
                        By: ________________________________Name:
 
                        Title:
 


 


 

 
7

--------------------------------------------------------------------------------

 

EXHIBIT B






Pay for Performance/Variable Comp Plan


Summary
Broad-based plan designed to incent delivery of short-term, financial goals
(incremental Cash EBITDA and Free Cash Flow)
Participants
Includes specified level employees which provides a consistent pay for
performance philosophy among all executives
Target Award Opportunities
Target award opportunity (expressed as a % of base salary) established for each
participant relative to employee grade level and criticality of role
Performance Measure
Cash flow and Cash EBITDA.  Executives have 100% of their opportunity based on
financial results.  Performance will  be measured at the corporate level with
CEO discretion of +/- 10% at the operating unit level, assuming no change in
total pool available.
Performance Award
Cash payment
Performance Measurement Period
Annual measure  to recognize short-term goals and provide strong retention
and  incentive value
Payout Frequency
Paid out annually based on audited results for 2010.



 
 
8

--------------------------------------------------------------------------------


 
Berner chart 1 [chart1.jpg]
 
 

 
9

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 


 
Reward for Increasing Enterprise Value/
 
Enterprise Value Maximization Plan (EVMax)
 
Summary
Incremental executive plan designed to incent the delivery of longer-term
financial goals
Group 1 -  To reward for the realization of maximum enterprise value
Group 2  - To reward executives for time to emergence
Participation
Participation limited to executives that have broad enterprise wide
responsibilities or those that can impact time to emergence.  Select group will
participate in both.  All EVMax participants are also participants in the
Variable Comp Plan.
Performance Measure
Group 1 - Enterprise wide Cash EBITDA as measured in accordance with approved
plan Cash EBITDA at end of each year in two-year performance period (June 2010
and June 2011)
Group 2 - Incremental savings not contemplated in plan (driven by time to
emergence)
Performance Award
Group 1 – Cash payment based on pro-rata share of Cash EBITDA improvement over
approved plan Cash EBITDA
Group 2 – Cash payment based on a portion of saved professional fees due to
early exit
Performance Measurement Period
Group 1 - One year at Fiscal Year End
Group 2 - Time to Emergence
Payout Frequency
Group 1 - Paid at the end of 2010 Fiscal Year
Group 2 - Paid in full at emergence with a 6 month claw back provision



 
 
10

--------------------------------------------------------------------------------


 
 
Berner chart 2 [chart2.jpg]
 
 

 
11

--------------------------------------------------------------------------------

 
 

 
 
Berner chart 3 [chart4.jpg]
 
 
 
 

 
12

--------------------------------------------------------------------------------

 

ANNEX 1




Executive Participation
   
2010
  Base Line EBITDA
133.2
  Plus Bonus Expense included (est. 2001)
37.1
Pre-Bonus EBITDA
170.3
  Plus Cost Savings Assumed 2010
37.0
  Plus Cost Savings Assumed 2011
 -
  Plus Additional EBITDA generation
3.9
Pre-Bonus EBITDA after Initiatives
211.2
   
  EBITDA Pre-Bonus
211.2
  EBITDA Post-Bonus
174.0
  EVMAX Value Date
Jun-10
  EVMAX Value EBITDA (approximates above)
174.6
  EVMAX Time to Exit Bonus – Date of Exit on or Before
Jan-10
     
2010
Mary Berner
 
Base Salary
$    1,100,000
Variable Comp Percent of Salary
50%
Variable Comp Bonus Dollars
$       550,000
EVMAX – Value Creation
$       259,128
EVMAX – Time to Exit
$       928,698
Total Bonus
$    1,737,826
Total Compensation (Base + Bonus)
$    2,837,826
   
Tom Williams
 
Base Salary
$       600,000
Variable Comp Percent of Salary
52%
Variable Comp Bonus Dollars
$       316,147
EVMAX – Value Creation
$       157,207
EVMAX – Time to Exit
$       807,410
Total Bonus
$    1,280,764
Total Compensation (Base + Bonus)
$    1,880,764





 


 

 
13

--------------------------------------------------------------------------------

 
